 
 
I 
108th CONGRESS
2d Session
H. R. 3889 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2004 
Mr. Wolf introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To transfer certain functions from the United States Trade Representative to the Secretary of Commerce. 
 
 
1.Transfer of functions 
(a)Identification of certain countriesSection 182 of the Trade Act of 1974 (19 U.S.C. 2242) is amended— 
(1)in subsection (a)— 
(A)by striking United States Trade Representative and inserting Secretary of Commerce; and 
(B)by striking Trade Representative each subsequent place it appears and inserting Secretary; and 
(2)in subsections (b) through (g), by striking Trade Representative each place it appears and inserting Secretary.  
(b)Enforcement of United States rights under trade agreements and response to certain foreign trade practicesChapter 1 of title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended as follows: 
(1)Section 301(a)(1) is amended by striking United States Trade Representative and inserting Secretary of Commerce. 
(2)Section 303(b)(1)(A) is amended by striking United States Trade Representative and inserting Secretary of Commerce. 
(3)Section 301(d)(8) is amended to read as follows: 
 
(8)The term Secretary means the Secretary of Commerce.. 
(4)Sections 301 through 310 are amended by striking Trade Representative each place it appears and inserting Secretary. 
2.Applicability 
(a)In generalSubject to subsection (b), the amendments made by section 1 shall take effect 90 days after the date of the enactment of this Act. 
(b)Pending petitions, investigations, and determinationsThe amendments made by section 1 shall not affect any petition filed before, or investigation pending on, the effective date set forth in subsection (a), under chapter 1 of title III of the Trade Act of 1974. Such petitions and investigations shall proceed as if section 1 had not been enacted. The amendments made by section 1 shall not affect any determination made or action taken under chapter 1 of title III of the Trade Act of 1974 before the effective date set forth in subsection (a). 
3.Uruguay Round Agreements Act 
(a)Transfer of certain functionsThose functions of the United States Trade Representative under the following provisions of the Uruguay Round Agreements Act are transferred to the Secretary of Commerce, effective 90 days after the date of the enactment of this Act: 
(1)Section 123. 
(2)Paragraphs (5), (6), and (7) of section 124. 
(3)Section 127. 
(4)Subsections (e) and (f) of section 281. 
(b)Conforming amendments 
(1)Amendments Section 129 of the Uruguay Round Agreements Act (19 U.S.C. 3538) is amended— 
(A)by striking Trade Representative each place it appears and inserting Secretary of Commerce; 
(B)in subsection (a)(6), by striking direct the administering authority to; 
(C)in subsection (b)— 
(i)in paragraph (1), by striking the administering authority and; 
(ii)in paragraph (2), by striking shall, and all that follows through issue a determination and inserting may issue a determination; 
(iii)in paragraph (3), by striking the administering authority and; and 
(iv)in paragraph (4)— 
(I)by striking the administering authority and; and 
(II)by striking direct the administering authority to; and 
(D)in subsection (c)(1)— 
(i)in subparagraph (A), by striking the date on which and all that follows through determination, and inserting the date on which the Secretary of Commerce revokes an order pursuant to that determination,; and 
(ii)in subparagraph (B), by striking the date on which and all that follows through the end of the sentence and inserting the date on which the Secretary of Commerce implements that determination. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect 90 days after the date of the enactment of this Act. 
 
